UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter period ended August 31, 2012 or TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53420 SILLENGER EXPLORATION CORP. (Name of registrant as specified in its charter) NEVADA 45-3864001 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1560 Bayview Ave., Suite 305, Toronto, OntarioCANADA
